Acknowledgment
The Request for Consideration pursuant to the After Final Consideration Pilot Program 2.0 is NOT granted.  The amendment filed on January 31, 2022 responding to the Office Action mailed on December 16, 2021, has NOT been entered.  This Office Action fully considers the contemplated amendment to claim 1.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    642
    750
    media_image1.png
    Greyscale
Proposed claim 1 would be rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0378853 (Xiao) which was cited to Applicant as pertinent prior art on December 16, 2021.
Regarding contemplated claim 1, Xiao discloses a method of forming a memory cell stack in 3D NAND memory, 
    PNG
    media_image2.png
    669
    760
    media_image2.png
    Greyscale
the method comprising: 
forming a base stack, 203 [0059], of layers on a first substrate, 202 [0055]; 
etching one or more holes, 212 [0060], in the base stack of layers, as shown; 

    PNG
    media_image3.png
    795
    762
    media_image3.png
    Greyscale
depositing an additional stack of layers, 602 [0068], on the base stack of layers, 203 as shown; and 
etching one or more holes, 702 [0071],  in the additional stack of layers,  as shown, wherein prior to depositing the additional stack of layers, partially forming one or more memory cells, as annotated where 304 is the memory layer [0064] and where Examiner notes that the 
Response to Arguments
Applicant’s arguments with respect to claim 1  have been considered but are moot because the new ground of rejection would not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant is encouraged to review all the prior art cited to Applicant in an effort to advance prosecution.  Clearly further search and consideration of contemplated claim 1 beyond that allocated for that AFCP is required to ascertain patentability of any dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E. Schoenholtz/Primary Examiner, Art Unit 2893